PER CURIAM.
Christopher Michael Palmer appeals the district court’s order dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) as time-barred under the Antiterrorism and Effective Death Penalty Act (AEDPA). We have reviewed the record and the district court’s opinion and find no reversible error. See Henan*332dez v. Caldwell, 225 F.8d 435, 439 (4th Cir.2000). Further, we conclude Palmer is not entitled to equitable tolling of the AEDPA’s one-year limitations period. See Harris v. Hutchinson, 209 F.3d 325 (4th Cir.2000). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.